     Case 2:17-cv-00989-MCE-CKD Document 52 Filed 08/31/21 Page 1 of 2


 1   C. Brooks Cutter (SBN 121407)
     John R. Parker, Jr. (SBN 257761)
 2   Margot P. Cutter (SBN 306789)
     CUTTER LAW, P.C.
 3   401 Watt Avenue
     Sacramento, CA 95864
 4   Telephone: (916) 290-9400
     Facsimile: (916) 588-9330
 5   Email: bcutter@cutterlaw.com;
     twalburg@cutterlaw.com;
 6   mcutter@cutterlaw.com
 7   Attorneys for Plaintiff TONY COX
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10

11    TONY COX,                            Case No. 2:17−cv−00989−MCE−CKD
12                   Plaintiff,            ORDER RE STIPULATION TO
                                           VOLUNTARY DISMISSAL OF
13          v.                             DEFENDANTS SAMBRAJYA
                                           PALAGUMMI, M.D.; KOU-YING
14    SAMBRAJYA PALAGUMMI,                 HSIEH, M.D.; AND CHENGJIE
      M.D.; KOU-YING HSIEH, M.D.;          WEI, RN WITH PREJUDICE
15    CHENGJIE WEI, RN; KIRANBIR
      DHILLON, M.D.; JEFFREY
16    MEINZER, RN; COUNTY OF               Action Filed: May 10, 2017
      SAN JOAQUIN dba SAN                  Trial Date: Not Set
17    JOAQUIN GENERAL
      HOSPITAL; and DOES 1 through
18    30, inclusive,
19                  Defendants.
20

21

22

23

24

25

26

27

28

                                         -1-
      ORDER VOLUNTARY DISMISSAL OF DEFENDANTS SAMBRAJYA PALAGUMMI, M.D.;
             KOU-YING HSIEH, M.D.; AND CHENGJIE WEI, RN WITH PREJUDICE
     Case 2:17-cv-00989-MCE-CKD Document 52 Filed 08/31/21 Page 2 of 2


 1         In accordance with the parties’ the Stipulation filed on August 24, 2021
 2   (dkt.48), and good cause appearing,
 3

 4         1.    Plaintiff’s claims against Defendants SAMBRAJYA PALAGUMMI,
 5               M.D.; KOU-YING HSIEH, M.D.; and CHENGJIE WEI, RN, only, are
 6               hereby dismissed, with prejudice.
 7
           2.    The case remains active against the remaining Defendants.
 8

 9         2.    This dismissal is without an award of attorneys’ fees, interests, or costs
10               to any party, and each party will bear their own fees and costs.
11

12         IT IS SO ORDERED.
13

14   Dated: August 30, 2021
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             -2-
      ORDER VOLUNTARY DISMISSAL OF DEFENDANTS SAMBRAJYA PALAGUMMI, M.D.;
             KOU-YING HSIEH, M.D.; AND CHENGJIE WEI, RN WITH PREJUDICE
